                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


DAVID RESCEK and LINH D.
HOANG-RESCEK,

                   Plaintiffs,

          v.

WILLIAM BARR, Attorney
General of the United States
of America; KEVIN MCALEENAN,
Secretary, Department of
Homeland Security (DHS); LEE          Case No. 18 C 1041
FRANCIS CISSNA, Director,
United States Citizenship and         Judge Harry D. Leinenweber
Immigration Services (USCIS);
MARTHA MEDINA-MALTES, DHS,
USCIS, Chicago Field Office
Director; THOMAS M. CIOPPA,
DHS, USCIS, Chicago District
Director; and UNITED STATES
OF AMERICA,

                  Defendants.



                   MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendants’ Motion for Summary

Judgment (Dkt. No. 27) is granted.

                           I.    BACKGROUND

      This case involves an attempt by a citizen of Vietnam to

obtain lawful permanent residency. Plaintiff Linh Hoang-Rescek

(“Hoang”) initially came to the United States in 2016 on a student

visa. On September 9, 2009, she married Arromes Rivera (“Rivera”),
a United States citizen. In December of 2009, Rivera on behalf of

Hoang, filed with the United States Citizenship and Immigration

Services (“USCIS”) a I-130 Petition, seeking to classify Hoang,

his non-citizen spouse, as an “immediate relative” which would

grant her the status of “conditional lawful permanent resident.”

After an interview with USCIS, her I-130 Petition was granted.

This conditional status was good for two years, but in order to

remove the conditions, the alien and spouse needed to file a I-

751 Petition within 90 days of the conclusion of the conditional

lawful permanent residence.   On January 11, 2012, Rivera and Hoang

filed a joint I-751 Petition with USCIS.     Upon filing the I-751

Petition it was necessary for the petitioners to demonstrate that

they did not enter into the marriage for the purpose of evading

the immigration laws of the United States. 8 C.F.R. § 216.4(a)(5).

The petition suggests the type of evidence needed to make this

showing. See id.

     Along with their I-751 Petition, Hoang and Rivera submitted

numerous exhibits which they contended demonstrated that they were

in fact living together as husband and wife. As part of its

investigation, USCIS interviewed Rivera on July 30, 2012. Two weeks

later, Rivera and Hoang filed for divorce, which was granted on

August 13, 2012.   In August of 2012, Hoang filed an amended I-751

Petition in which Rivera was not a co-petitioner. On July 20, 2013,



                               - 2 -
U.S. Customs and Border Protection interviewed Hoang at O’Hare

International Airport. Then in August of 2013, USCIS issued a

Notice of Intent to Deny (“NOID”) Hoang’s I-751 Petition. The NOID

advised Hoang that USCIS’s investigation had determined that the

parties had intended to deceive the Government regarding the bona

fides of the marriage between Hoang and Rivera. Hoang responded

with an affidavit which asserted that the marriage between she and

Rivera did not have as its sole purpose the evasion of the

immigration laws.    On September 19, 2013, USCIS denied the I-751

petition and issued a Notice to Appear, which placed Hoang in

removal proceedings before an immigration judge.

     On September 7, 2013, Hoang married Plaintiff David Rescek

(“Rescek”), who in October of 2013, filed an additional I-130

Petition on Hoang’s behalf as an alien relative. In June of 2015,

the immigration judge presiding over Hoang’s removal proceedings

administratively closed those proceedings pending adjudication of

the new I-130 Petition.     An administratively closed proceeding can

be reopened (“recalendered”) by either USCIS or the alien.

     On September 28, 2015, USCIS issued a NOID regarding Rescek’s

I-130   Petition.   Once   again   USCIS   explained   that   its   records

contained substantial and probative evidence that Hoang’s prior

marriage was a sham and was entered into to evade the immigration

laws. It also advised Rescek that § 204(c) of the Immigration and



                                   - 3 -
Nationality Act precluded a subsequent I-130 Petition.         Rescek and

Hoang were invited to submit additional materials in support of

their position which they did. On February 23, 2016, the I-130

Petition was denied on the basis that USCIS had found the 2009

marriage between Rivera and Hoang to be a sham. Hoang and Rescek

appealed the denial to the Board of Immigration Appeals and on

January 11, 2018, the Board dismissed the appeal.

      In October of 2018, the Department of Homeland Security moved

to   recalendar   Hoang’s   removal   proceedings   and   a   hearing   was

scheduled by the immigration judge for August 7, 2019. At the

August hearing, the immigration judge continued Hoang’s removal

proceedings to December of 2019 so that the immigration judge could

learn how this Court will rule. (See 8/29/19 Status Report, Dkt.

No. 37.)

                            II.   DISCUSSION

      Plaintiffs filed their Complaint on February 9, 2019, seeking

review under the Administrative Procedure Act, 5 U.S.C. § 701 et.

seq., of Defendants’ denial of Rescek’s I-130 visa petition.

Defendants now move for summary judgment on two grounds: (1) that

the Court does not have jurisdiction to hear this case because

Plaintiffs failed to exhaust administrative remedies; and (2) that

the decision to deny Rescek’s I-130 Petition is supported by the

record and was not arbitrary, capricious, or otherwise infirm under



                                  - 4 -
the standards of the Administrative Procedure Act. The first

argument determines the outcome because Plaintiffs have indeed

failed to exhaust their administrative remedies.

       The gist of the Government’s argument is that the merits of

USCIS’s argument that the marriage between Hoang and Rivera was a

sham    will    be   central    to   Hoang’s      removal    proceedings.      If   the

immigration judge finds that the I-130 Petition was improperly

denied,    then      Hoang   will    be   on   the   road    to   lawful    permanent

residence. Plaintiffs counter that they cannot challenge USCIS’s

denial of Hoang’s I-751 Petition and its finding of marriage fraud

in the context of Hoang’s present removal proceedings. Plaintiffs’

argument fails because the reason USCIS denied Rescek’s I-130

Petition       was   the     sham    marriage     between     Hoang   and    Rivera—

immigration law does not allow a subsequent non-sham marriage to

right    the    ship   and    be    the   support    for    the   subsequent    I-130

Petition. An immigration judge has not ruled on the validity of

the original marriage; only USCIS and the Board of Immigration

Appeals have.

       8 CFR § 216.5(f) states that while there is no appeal from an

adverse decision by USCIS on the I-130 or the I-751 decisions,

nevertheless “the alien may seek review of such decision in the

removal proceedings.” See 8 CFR § 216.5(f). Which is precisely

where we are at the present time. Moreover, 8 CFR § 1245.2(1) gives



                                          - 5 -
exclusive    jurisdiction    to     the    immigration        law   judge     who   is

presiding over removal proceedings to adjudicate any application

of adjustment of status. Thus, the immigration judge currently

presiding over Hoang’s removal proceedings has jurisdiction to

review USCIS’s I—751 denial and marriage fraud finding.

     Accordingly,     Defendants’         Motion    for     Summary   Judgment      is

granted.    Because    Plaintiffs         have     failed     to    exhaust    their

administrative remedies, the Court need not reach to the issue of

whether    the   decision   was   arbitrary,        capricious,       an   abuse    of

discretion, or otherwise not in accord with the law.

                             III.    CONCLUSION

     For the reasons stated herein, Defendants’ Motion for Summary

Judgment (Dkt. No. 27) is granted.



IT IS SO ORDERED.




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 9/4/2019




                                     - 6 -
